Napton, Judge,
delivered the opinion of the court.
The plaintiff went aboard the steamer Sam Gaty, of which defendant was master, to escort a lady who wished to take passage on the boat to St. Louis, and was taken off as far as Clarksville, against his remonstrances. This suit is brought to recover damages for the alleged wrong done by the defendant.
The question upon which the defendant’s liability depends is chiefly one of fact, to-wit: whether a reasonable time was allowed the plaintiff to transact the business which took him on the boat before the boat was started from the landing. If there was not, then the additional inquiry arose, whether the conduct of the captain in refusing to put the plaintiff ashore, at his earnest and repeated solicitation, was wantonly wrong and unnecessarily offensive. The jury found these issues under instructions from the court for the plaintiff, and assessed his damages at three hundred dollars.
The points of law made in the case are, 1st, that the instructions given by the court are wrong; 2d, that those asked by the defendant should have been given; and, 3d, that the damages are excessive.
1. The first instruction given which leave the jury to say whether a reasonable time was given the plaintiff to transact *250his business and leave the boat before she was pushed off from the landing is not objected to ; but objections are taken to a portion of the last instruction given, which permits or directs the jury to give vindicatory damages, if they were satisfied that the defendant wantonly and maliciously refused to land the plaintiff at any point between Louisiana and Clarksville, easy of access. The objection to this instruction is, that, although there was proof of three landings between Louisiana and Clarksville, which were accessible at the stage of water in the river when this occurrence took place, there was no evidence that plaintiff asked or desired to be put off at either of them, and as they were only wood-yards, with only a farm house perhaps near by, there was reason to suppose the plaintiff would prefer going on to Clarksville.
The testimony of all the plaintiff’s witnesses, who were present at the conversation between the plaintiff and defendant, is very explicit, that plaintiff insisted on being “landed” or being “put on shore;” that he specified no particular place, but desired to be put ashore, and stated his reason ; that he said to the captain that his family was sick, and offered to pay five dollars to be put ashore, and declared he would rather pay twenty than go on to Clarksville. The reply of the captain to these solicitations was that he would land him at Clarksville, and that he would not land him until the boat reached Clarksville. This conversation, it would seem, rendered any specification of particular landing points, by the plaintiff, superfluous. A refusal to land the plaintiff at all, until the boat reached Clarksville, was equivalent to a refusal to land at the intermediate points. Besides, it did not appear that the plaintiff knew of these landings, although it might well be inferred that the officers of the boat did. So that we see no objection to referring this matter to the jury, as the court did, and it is quite obvious that the verdict was based, not so much on the refusal of the captain to land the plaintiff at any particular point, as upon the manner of the refusal, of which the jury were the proper judges.
*2512. The instructions asked by the defendant were all based upon the idea, that his exemption from liability was established by proof of the usual signals having been given on the boat before she was started from the landing. There is no doubt that persons going on board a packet boat and carelessly or intentionally remaining on board after the usual signals for starting are given, must abide by the consequences of such conduct; but this case did not turn upon this fact. There was no dispute but that the usual bells were rung and that the plaintiff remained on board until after the signals had been given and the boat was pushed off. But the question of the fact was, whether sufficient time was allowed in this case for the plaintiff to transact his business before these signals were given, or rather before the boat started. There was proof to show that, although the clerk assured him there would be time to pay the passage money of the lady under his charge, the plaintiff had not finished his business at the office and passed on to the ladies’ cabin to hand the lady, who accompanied him on the boat, her change, before the boat was under way. The instructions of the defendant were calculated to mislead the jury.
3. The damages given by the jury are large, larger perhaps than the circumstances in our judgment would warrant; but we have no power to supersede the estimate of the jury and substitute ours. There is nothing in the evidence or the result which would authorize an inference that the jury were actuated by any improper prejudice or passion. The conduct of the defenda'nt, as it appeared in evidence, was not such as to unite the sympathy of the jury. There was proof of a good deal of cool indifference to the remonstrance of the plaintiff, on the part of the defendant, not calculated to conciliate. He was apprised by the clerk of the circumstances under which the plaintiff had been detained, and the fact that the lady’s baggage was left ashore seems to confirm the uniform testimony of all the plaintiff’s witnesses that the boat made a very hurried, landing, and that no time was *252in truth afforded the plaintiff, notwithstanding the assurances of the clerk to the contrary, for him to leave the boat. Under these circumstances, the incivility of the captain, described by all the witnesses who were present, was unjustifiable ; and although the inconvenience to which plaintiff was subjected was slight, and did not in our judgment merit so large a penalty, yet we cannot say the verdict was beyond the province of the jury, or such a one as this court would be authorized, on the ground of excess alone, to set aside.
Judgment affirmed.